Case 8:20-cv-02314-JLS-KES Document 44-3 Filed 07/30/21 Page 1 of 3 Page ID #:592




  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT

  9                FOR THE CENTRAL DISTRICT OF CALIFORNIA

 10
 11   COVE USA LLC, a California limited              Case No. 8:20-cv-02314-JLS-KES
 12   liability company,

 13                     Plaintiff,                    [PROPOSED] ORDER ON
 14                                                   DEFENDANTS’ MOTION FOR
            v.                                        ATTORNEYS’ FEES
 15
 16   NO BAD DAYS ENTERPRISES                         Date:       January 21, 2022
      INCORPORATED, a California                      Time:       10:30 a.m.
 17   corporation; SCOTT SAMPLE, an                   Courtroom.: 10A
 18   individual; and DOES 1-10, inclusive,

 19                     Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28                                               1
                     [PROPOSED] ORDER ON DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES
                                                                    CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44-3 Filed 07/30/21 Page 2 of 3 Page ID #:593




  1                                                   ORDER
  2            Good cause appearing, the Court hereby GRANTS Defendants’ Motion for
  3
      Attorneys’ Fees in favor of Defendants No Bad Days Enterprises, Inc. and Scott
  4
      Sample and against Plaintiff Cove USA, LLC, in the amount of $                                          .
  5
      Payment of the attorneys’ fees shall be made by Plaintiff to Defendants’ counsel of
  6
  7   record within                      days of the date of this Order.

  8
  9            IT IS SO ORDERED.
 10
 11
      Dated:
 12
 13
 14                                                    Hon. Josephine L. Staton
                                                       United States District Court Judge
 15
 16
 17
 18
 19
 20   LA # 4829-7373-5924 (443-340)

 21
 22
 23
 24
 25
 26
 27
 28                                                        2
                              [PROPOSED] ORDER ON DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES
                                                                             CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44-3 Filed 07/30/21 Page 3 of 3 Page ID #:594




    1                             CERTIFICATE OF SERVICE
    2
    3         I hereby certify that on July 30, 2021, a copy of foregoing [PROPOSED]
    4   ORDER ON DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES was filed
    5   electronically and served by mail on anyone unable to accept electronic filing.
    6   Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
    7   electronic filing system or by mail to anyone unable to accept electronic filing as
    8   indicated on the Notice of Electronic Filing. Parties may access this filing through
    9   the Court’s CM/ECF System.
   10
   11   Dated: July 30, 2021                    TRESSLER LLP
   12
   13                                    By:    /s/ Michaela Battista Sozio
                                                Michaela Battista Sozio, Esq.
   14                                           Attorneys for Defendants
                                                No Bad Days Enterprises, Inc. and
   15                                           Scott Sample
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                  1
                                      CERTIFICATE OF SERVICE
                                                                  CASE NO. 8:20-CV-02314-JLS-KES
